 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 124Metalsmith Recycling Company d/b/a Martin Bush Iron & Metal and its alter ego Second Street Re-cycling Company and United Electrical, Radio & Machine Workers of America, UE, Local 1139.  Case 18ŒCAŒ13396 September 10, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX              AND BRAME On January 23, 1996, Administrative Law Judge Wil-liam J. Pannier III issued the attached decision.  The Re-spondent filed exceptions, and the General Counsel filed a cross-exception, a brief in support of his cross-exception, and an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified and set forth in full below.1  1. The judge™s conclusion that the Respondent violated Section 8(a)(5) and (1) of the Act by refusing to continue to recognize the Union and honor the collective-bargaining agreement was predicated on his finding that Second Street Recycling was an alter ego of Metalsmith Recycling Company d/b/a Martin Bush Iron & Metal (referred to by the judge and therefore hereafter referred to as Metalsmith).  The judge found no antiunion motive in the cessation of operations by Metalsmith or the crea-tion of Second Street, but rather based his alter ego find-ing on other factors.2 Although the General Counsel agrees that a finding of union animus was not essential to the conclusion that Martin Bush and Second Street were alter egos,3 he has excepted to the judge™s failure to find that animus against the Union was a motivating factor in the creation and operation of Second Street.  We find merit in the General Counsel™s exception. The judge concluded that Metalsmith had ceased op-erations because of bankruptcy and not to evade its obli-gations under the Act.  He similarly concluded that its alter ego, Second Street Recycling, had been created to conduct cleanup work in order to relieve the Respon-dent™s sole owner, Arthur Smith, of criminal liability for hazardous waste ordinance violations.  Because the pur-pose for the creation of the alter ego was legitimate so far as the National Labor Relations Act is concerned, the judge also found an absence of antiunion motivation in Second Street™s resumption of recycling operations.  We disagree.                                                                                                                      1 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, Inc., 325 NLRB 17 (1997).  2 No exceptions have been filed to the judge™s findings that Metals-mith and Second Street Recycling shared a substantial identity of own-ership, management, supervision, business purpose, operations, prem-ises and equipment, and customer base; that almost all of the employees performing recycling work for the Second Street Recycling had worked for Metalsmith; and that the employees performed substantially identi-cal work for both companies. 3 We agree with that proposition, which is consistent with long set-tled Board law.  Market King, Inc., 282 NLRB 876 fn. 3 (1987), and cases there cited (ﬁevidence of unlawful antiunion motive in the crea-tion of a corporation is relevant, but not essential, to a finding of alter ego statusﬂ). As the Eighth Circuit noted in Crest Tankers, Inc. v. National Maritime Union, 796 F.2d 234, 238 fn. 2 (8th Cir. 1986), the presence of a legitimate business reason for a change in corporate organization does not preclude finding alter ego status.4  The record makes clear that Second Street Recycling was created in October 19945 not only to clean up hazardous waste left on the site when Metalsmith ceased operations the previous May, but also to resume the recycling functions that Metals-mith had performed.  Although the Department of Public Works™ enforcement of hazardous waste ordinances may have prompted the formation of Second Street Recycling at the beginning of October for cleanup operations, it did not compel Second Street to resume recycling operations in November, when its employees resumed performing the same functions they had performed under their col-lective-bargaining agreement with Metalsmith. The record also indicates that Arthur Smith, who had been the sole owner of Metalsmith, was also the sole owner of Second Street when it began operating.6  Smith contemplated reopening as a nonunion enterprise at least as early as August, when he told Union Field Organizer Rocco DeMaio of his intention.  He indicated that he expected to reopen in September but would not be bound by the contract, and he asserted that he was ﬁfreeﬂ of the Union. In addition, the credited testimony shows that Smith and John Simco, Second Street™s nominal president, told employees that they would not reopen if the Union was going to represent them.7  Thus, the creation of Second Street, in addition to having an objective of permitting Smith to escape further criminal liability for hazardous waste violations, also had an objective of escaping fur-ther dealings with the Union.  The Board has previously found statements and actions similar to those of Simco and Smith sufficient to establish union animus, even where there were legitimate business reasons for the  4 In light of the court™s discussion in Crest Tankers of its prior deci-sion in Iowa Express Distributions, Inc. v. NLRB, 739 F.2d 1305 (8th Cir. 1984), cert. denied 469 U.S. 1088 (1985), we expressly disavow the judge™s discussion in his decision of Iowa Express Distributions. 5 All dates are 1994 unless otherwise indicated. 6 Subsequently, in January 1995, John Simco acquired 20 percent of the stock. 7 The judge found, and we agree, that these statements made by Smith and Simco telling employees that there would be no union and that it would not open for business with a union violated Sec. 8(a)(1) of the Act. 329 NLRB No. 15  MARTIN BUSH IRON & METAL 125creation of a new corpor
ate entity.  See, e.g., 
Haley & 
Haley, 289 NLRB 649, 655 (1988), enfd. 880 F.2d 1147 
(9th Cir. 1989); 
Vulcan Trailer Mfg. Co.
, 283 NLRB 
480, 486 (1987); and 
Allcoast Transfer, Inc.
, 271 NLRB 
1374, 1379 fn. 11 (1984), enfd. 780 F.2d 576 (6th Cir. 
1986). 
2. The Respondent contends that the judge™s finding 
that Second Street, as alter ego of Metalsmith, is bound 

by Metalsmith™s collective-bargaining agreement with 
the Union is precluded by the 
rejection of that agreement 
in Metalsmith™s bankruptcy proceedings. We find no 
merit in this contention. 
Rejection of a collective-ba
rgaining agreement under 
the Bankruptcy Code constitutes a breach of the agree-
ment. It does not invalidate or otherwise extinguish the 

agreement. 11 U.S.C. § 365(g); 
O™Neill v. Continental 
Airlines, Inc., 981 F.2d 1450, 1459 (5th Cir. 1993) (ﬁ[11 
U.S.C. § 365] does not invalid
ate the contract, or treat 
the contract as if it did not exist. To assert that a contract 
effectively does not exist as of the date of rejection is 
inconsistent with deeming the same contract breached.ﬂ).  
Since the rejection of the Metalsmith contract in bank-
ruptcy did not affect the 
agreement™s continued exis-
tence, the judge correctly found that Second Street was 
bound to the agreement under ordinary alter ego doctrine. 
Further, Second Street was never subject to the bank-
ruptcy proceedings involving  Metalsmith and is there-
fore not entitled to the protection of Section 365 or any 
other provision of the Bankruptcy Code. 
Trout Air 
Freight
, 287 NLRB 1299, 1307 (1988); 
Market King, 
Inc.,
 282 NLRB 876, 876Œ877 (1987); 
Edward Cooper 
Painting, 
273 NLRB 1870, 1870 fn. 8 (1985), enfd. 804 
F.2d 934 (6th Cir. 1986).  Nor can Second Street avoid 

its liability as an alter ego of Metalsmith by claiming as 
an affirmative defense the protection that Metalsmith 
received in the bankruptcy proceeding. 
Lumpkin v. Envi-
rodyne Industries,
 933 F.2d 449 (7th Cir. 1991), cert. 
denied 502 U.S. 939 (1991); 
NLRB v. Goodman, 873 
F.2d 598, 602 (2d Cir. 1989). 
Accordingly, we find that Second Street is bound by 
the collective-bargaining agreement between Metalsmith 
and the Union and that it viol
ated Section 8(a)(5) and (1) 
by refusing to continue recognizing the Union and honor-
ing the agreement. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Metalsmith Recycling Company d/b/a Mar-
tin Bush Iron & Metal and it
s alter ego Second Street 
Recycling Company, Minneapolis, Minnesota, its offi-
cers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Continuing to withhold recognition from, and fail-
ing and refusing to bargain with United Electrical, Radio 
& Machine Workers of America, UE, Local 1139, as the 
exclusive representative of em
ployees in an appropriate bargaining unit of: 
 All crane operators, mechanics, guillotine shear opera-
tors, welders, baler operators, load inspectors, metal 
technicians, shear operators, torch workers, warehouse 

workers, mobile equipment operators and trainees em-
ployed at its recycling business operated from 1601 
North Second Street, Minneapolis, Minnesota; exclud-
ing office clerical employees, guards and supervisors as 
defined in the Act. 
 (b) Refusing to continue honoring the June 1, 1992 
through May 31, 1995 collectiveŒbargaining contract 
with the above-named labor organization for employees 
in the above-described appr
opriate bargaining unit. 
(c) Telling employees that there will be no union and 
that it would not open for business with a union. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Recognize and, on request, bargain in good faith 
with the above-named labor organization, as the exclu-
sive bargaining agent for the 
employees in an appropriate 
bargaining unit described in subparagraph 1(a), above, 
and embody any agreement reach
ed in a written contract. 
(b) Honor the June 1, 1992 through May 31, 1995 col-
lective-bargaining contract 
with the above-named labor 
organization for employees in the appropriate bargaining 
unit described in subparagraph 1(a), above, and make 
whole all employee and benefit funds, with interest for 
its failure to do so, in the manner prescribed in the rem-
edy section of the judge™s decision. 
(c) Preserve and within 14 days of a request, make 
available to the Board and its agents, for examination and 
copying, all payroll, business and other records necessary 
to compute the make-whole remedy specified in sub-
paragraph 2(b), above. 
(d) Within 14 days after service by the Region, post at 
its Minneapolis, Minnesota facility copies of the attached 
notice marked ﬁAppendix.ﬂ
8  Copies of the notice, on 
forms provided by the Regional Director for Region 18, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained by it for 60 consecutive days in conspicuous 
places, including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by it to ensure that those no
tices are not altered, defaced 
or covered by any other material.  In the event that, dur-
                                                          
 8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 126ing the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees employed by the Respondent at any time 
since August 26, 1994. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 tell you that there will be no union and 
that we will not open for business with a union. 
WE WILL NOT
 continue to withhold recognition from, 
nor fail and refuse to bargain with, United Electrical, 
Radio & Machine Workers of America, UE, Local 1139, 

as the exclusive collective-ba
rgaining representative of 
employees in an appropriate bargaining unit of: 
 All crane operators, mechanics, guillotine shear opera-
tors, welders, baler operators, load inspectors, metal 
technicians, shear operators, torch workers, warehouse 

workers, mobile equipment operators and trainees em-
ployed by Second Street Recycling Company at its re-
cycling business operated from 1601 North Second 
Street, Minneapolis, Minnesota; excluding office cleri-
cal employees, guards and supervisors, as defined in 
the National Labor Relations Act. 
 WE WILL NOT continue to refuse honoring the June 1, 
1992 through May 31, 1995 collective-bargaining con-
tract with the above-named labor organization for em-
ployees in the above-described bargaining unit. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL
 recognize and, on requ
est, bargain in good 
faith with the above-named labor organization, as the 
exclusive bargaining agent fo
r the employees in the ap-
propriate bargaining unit described above, and embody 
any agreement reached in a written contract. 
WE WILL
 honor the June 1, 1992 through May 31, 
1995 collective-bargaining contract with the above-

named labor organization, for employees in the appropri-
ate bargaining unit described above, and 
WE WILL 
make 
whole all employees and trust funds, with interest on 
amounts owing for our failure to have done so. 
 METALSMITH RECYCLING COMPANY D/B/A MARTIN BUSH IRON & METAL AND ITS ALTER 
EGO SECOND STREET 
RECYCLING 
COMPANY  Joseph H. Bornong, Esq., 
for the General Counsel
. Robert L. Grossman (Grossman & Millard),
 of Minneapolis
, Minnesota, for the Respondent
. Rocco DeMaio, 
of Minneapolis, Minnesota, for the Charging 
Party. 
DECISION STATEMENT OF THE 
CASE WILLIAM J. P
ANNIER 
III, Administrative Law Judge.  I heard 
this case in Minneapolis, Minneso
ta, on June 22 and 23, 1995.  
On February 17, 1995, the Regi
onal Director for Region 18 of 
the National Labor Relations Board (the Board) issued a com-
plaint and notice of hearing, based on an unfair labor practice charge filed on December 6, 1994,
1 and amended on February 
14, 1995, alleging violations of Section 8(a)(1) and (5) of the 
National Labor Relations Act (the 
Act).  All parties have been afforded full opportunity to appear, to introduce evidence, to 
examine and cross-examine witnesses, and to file briefs.  Based 
on the entire record, on the briefs
 which were filed, and on my 
observation of the demeanor of the witnesses, I make the fol-
lowing FINDINGS OF FACT 
 I. THE ALLEGED UNFAIR LABOR PRACTICES
 A. Introduction 
This case presents primarily the issue of whether Second 
Street Recycling Company (the
 Respondent) has conducted an 
iron (nonmagnetic) and metal (ma
gnetic) recycling business in 
Minneapolis2 as the alter ego of the prior operator of that busi-
ness, Metalsmith Recycling Company d/b/a Martin Bush Iron 
& Metal (Metalsmith).  Metalsmith had been party to a collec-
tive-bargaining contract with United Electrical, Radio & Ma-
chine Workers of America, UE, Local 1139 (the Union),
3 but Respondent failed to recognize the Union as the exclusive col-
lective-bargaining agent of the employees in the bargaining unit 
covered by that contract and, 
concomitantly, failed and refused 
                                                          
 1 Unless stated otherwise, all dates occurred during 1994. 
2 It is admitted that, at all material times Respondent has been an 
employer within the meaning of Sec. 
2(2), (6), and (7) of the Act, based 
on a projection of its operations which, it is admitted, show that Re-
spondent will annually sell goods valued in excess of $50,000 which 
will be shipped from Minneapolis dir
ectly to customers located outside 
the State of Minnesota. 
3 At all material times, the Un
ion has been a labor organization 
within the meaning of S
ec. 2(5) of the Act. 
 MARTIN BUSH IRON & METAL 127to honor the terms of that cont
ract.  Inasmuch as Respondent 
assertedly is the alter ego of 
Metalsmith, the General Counsel alleges that its refusal to cont
inue recognizing the Union and 
honoring the terms of the collective-bargaining contract vio-
lated Section 8(a)(5) and (1) of 
the Act.  The General Counsel 
further alleges that Respondent vi
olated Section 8(a)(1) of the 
Act in late September when its 
owner and vice president, Ar-thur John Smith,4 assertedly told employees that Respondent 
was not a union company and that its employees would no 
longer be represented by the Union. 
For the reasons set forth in section II, infra, I conclude that 
the Board would find that, because of the substantial identity of 
structural and operational fact
ors between them, Respondent is 
the alter ego of Metalsmith, even
 though the latter did not cease 
business, nor the former commence business, to evade collec-
tive-bargaining responsibilities under the Act, but instead Met-
alsmith had been forced to close and there was a hiatus in the 
iron and metal recycling operations between the closure of 
Metalsmith and commencement of operations by Respondent. 
Consequently, Respondent violated
 Section 8(a)(5) and (1) of 
the Act by refusing to continue recognizing the Union and hon-
oring the collective-bargaining contract still in existence when 
Respondent opened its business.  From that conclusion, it fol-
lows that Respondent violated Section 8(a)(1) of the Act when 
employees were told that Respondent was not a union company 
and that it would not open for business with a union. 
B. Events Leading to Respondent™s Initiation of                    
Recycling Operations 
As pointed out in subsection A, this case does not present a 
situation where an employer set out to avoid further recognition 
of a union, by closing one business and reopening under a dif-
ferent form and name.  Rather, the instant case is rooted in a 
lawsuit followed by bankruptcy proceedings which led to clo-
sure of Metalsmith, followed 
by environmental proceedings 
which led to creation of Respondent and its eventual initiation 
of iron and metal recycling operations. 
On June 4, 1991, a sale of 
assets was consummated.  Met-
alsmith acquired certain assets fr
om a partnership of the indi-vidual Martin Bush and four trusts.  Those assets included 

ownership of some property and 
leases to other property lo-
cated in Minneapolis, as describe
d more fully in subsection D, 
infra.  Recycling operations had been conducted on that prop-
erty under the name Martin Bush Iron & Metal Co. at the busi-
ness address of 1601 North Second 
Street.  In addition, the 
assets puchased by Metalsmith included equipment and most 

inventory located on the property, 
as well as receivables and the 
right to use the name Martin Bush Iron & Metal Co. 
The assets purchase was financed, at least to the greater ex-
tent, by loans from Fidelity Bank of Edina, Minnesota (Fidel-
ity) and by a partnership of Ma
rtin Bush and his wife, Edythe 
Bush.  During the period relevant to the instant proceeding, that 
partnership has been Mar-Bon Co., f/k/a Martin Bush Iron & 
Metal Co. (Mar-Bon).  Fidelity was first lienholder; Mar-Bon 
the junior lienholder. 
At the time of the assets purchase, Arthur John Smith and his 
now exwife held 80 percent of 
Metalsmith™s stock.  The re-
maining 20 percent was owned by Ed Bush, son of Martin and 
Edythe Bush.  However, that 20 percent of Metalsmith™s stock 
                                                          
                                                           
4 The parties stipulated that, while occupying those positions, Smith 
had been a statutory supervisor and agent of Respondent. 
was acquired by the Smiths during the spring of 1993.  During 

October 1993, Arthur Smith becam
e sole shareholder of Met-alsmith, apparently as a result of divorce proceedings.  He re-

mained its sole shareholder thereafter.
5 Metalsmith operated the business until May 13, 1994, when 
it was forced to close because of bankruptcy proceedings.  
Those proceedings arose as a result of a dispute between Mar-
Bon and Metalsmith over calcul
ation of a purchase price ad-
justment for inventory which had not been recorded on the 
partnership™s records.  Each sued
 the other.  Metalsmith filed a 
voluntary petition for Chapter 11 bankruptcy. 
Smith continued operating Metals
mith, as debtor in posses-
sion.  However, by order da
ted May 13, United States Bank-
ruptcy Judge Gregory F. Kishel 
ordered that Metalsmith™s ﬁau-
thority to use the cash collater
al of Fidelity Bank and Mar-Bon 
Company is deniedﬂ and, further, terminated the automatic stay 
with respect to Fidelity™s ﬁenforcement of its lien rights as a 
secured creditor, as well as its ri
ght to set-off all funds of [Met-
alsmith] on deposit, and also as to its rights as mortgageeﬂ for 

Metalsmith™s Minneapol
is business property. 
By letter dated May 13, Fidel
ity™s attorney advised Smith 
and all Metalsmith personnel to, in effect, vacate that property 
and ﬁto secure all of the collateral and leave it in place  . . .  
pending further action by the Bank.ﬂ  Smith and the other Met-
alsmith personnel complied with t
hose instructions by close of 
business on May 13.  In consequence, Metalsmith ceased op-

erations on that date. 
Probably no more would have been heard about this situation 
under the Act, had the departme
nt of public works for Henne-pin County not inspected Metals
mith™s property and discovered 
ordinance violations.  By August,
 Metalsmith was in Chapter 7 
bankruptcy and Smith had file
d personal bankruptcy.  Never-
theless, the department of public works notifed Smith that it 
considered him responsible for 
compliance with an ordinance 
requiring anyone who operates a business to ﬁremove all haz-

ardous waste and materials contaminated with hazardous waste 

prior to termination of operations.ﬂ  Failure to comply with 
those requirements constitutes a misdemeanor ﬁdeemed com-
mitted upon each day during or on which a violation occurs or 
continues.ﬂ 
By administrative orders dated August 24 and 26, Smith was 
given until specified September, 
October, and November dates 
to comply with specified acts to clean up Metalsmith™s vacated 

Minneapolis property.  Initially, 
he attempted to persuade Fi-delity to hire him and others to 
do so.  But, Fidelity refused to 
do so, since, as its attorney pointed out to Smith, Fidelity did 
not own Metalsmith™s property, 
but only liens for which realty, 
equipment and inventory is collateral. 
Fidelity was agreeable to selling its lien, thereby allowing a 
purchaser to foreclose it and take possession of the property, 
but not to selling it to Smith, himself.  So, Smith contacted a 
friend, Harold Goldfine, who was willing to form and fund a 
new company, which would purchase and foreclose Fidelity™s 
lien on Metalsmith property.  To accomplish those actions, 
Smith personally set up Respondent, which was issued a cer-
tificate of incorporation on Sept
ember 28.  Goldfine would be 
sole shareholder of Respondent a
nd its only director.  However, 
junior lienholder Mar-Bon deterred Goldfine from following 
through on the arrangement. 
 5 The parties stipulated that, at all material times, Smith had been a 
statutory supervisor and agent of Metalsmith. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 128His attorney suggested to Goldfine, ﬁ[Y]ou better talk to 
Martin [Bush] and make sure this is okay with Martin, because 
you don™t want to get your $45,000 into this company and find 
out that old Martin is just going to come take it.ﬂ  When Gold-
fine did so, Martin Bush said that Mar-Bon would exercise its 
junior lienholder rights should fo
reclosure of Fidelity™s lien be 
attempted.  As a result, Smith had to change direction to com-
ply with the administrative orders. 
An arrangement was worked out with Goldfine, whereby 
Smith purchased Respondent™s stock for, testified Smith, ﬁOne 
dollar.ﬂ  Smith contacted John Si
mco, formerly yard manager 
for Metalsmith.  Simco agreed to
 supply cash and credit needed 
for Respondent to conduct cleanup of Metalsmith™s Minneapo-lis property.  In return, Simco became Respondent™s president 
and, on January 1, 1995, became the owner of 20 percent of 
Respondent™s stock.  Smith rema
ined owner of the other 80 
percent of that stock and still owned that percentage at the time 

of the hearing in the instant proceeding. 
On October 1, Simco, as ﬁmanagerﬂ for Respondent, and 
Smith, as representative for Metalsmith, executed an arrange-
ment, bearing the date ﬁOctobe
r 3, 1994,ﬂ whereby Respondent 
would clean up Metalsmith™s Minn
eapolis property.  There was 
no impropriety by Metalsmith or Smith in taking that action.  
During August, its trustee in bankruptcy had abandoned all 
Metalsmith™s assets.  They reve
rted back to Metalsmith, the 
stock of which then was controlled by the trustee of Smith™s 
personal bankruptcy.  By letter dated October 3, the attorney 
for Fidelity stated that his client ﬁcontinues to forebear from 
taking any action regarding the 
disposition of tangible collat-
eral, including inventory and equi
pment, of Metalsmith.ﬂ  By 

letter dated October 11, that attorney notified Smith, Metals-
mith™s trustee in bankruptcy and Mar-Bon that ﬁFidelity . . . has 
abandoned its lien rights in equipment and inventory ofﬂ Met-
alsmith. 
Under the above-mentioned ar
rangement with Metalsmith, 
Respondent functioned as a demotion company: one which did 
ﬁclean ups,ﬂ Smith testified. 
 During that cleanup, Smith, as ﬁDirectorﬂ of Metalsmith, sent a letter, dated October 10, to the 

county department of public works. 
In it, he stated, inter alia, ﬁI am attempting to negotiate a reopening of the business with the 

bank.ﬂ  Crane Operator Roger L. Piatt Jr. testified, without 
contradiction, that when he 
sought employment with Respon-
dent to participate in the clea
nup, ﬁJohn Simco said that they 
were going to start to clean up the place andŠandŠand hope-fully reopen.ﬂ 
Cleanup work was completed on November 13.  On the fol-
lowing day, Respondent changed 
focus, testified Smith, ‚‚to 
being a scrap recycling company.ﬂ  Those operations are dis-

cussed in subsection D, infra. 
C. Relationship with the Union 
As stated in subsection A, 
on May 13 Metalsmith had been 
party to a collective-bargaining contract with the Union,
6 hav-ing a stated term of June 1, 1992, through May 31, 1995.  That 
bargaining relationship had existe
d since even before Metals-
mith™s assets purchase from the 
partnership in 1991.  The con-
tract™s recognition article, article II, section 2.1, provides that 
Metalsmith ﬁhereby recognize[s] the Union as the sole and 
                                                          
                                                           
6 It also had been party to a coll
ective-bargaining contract with the 
Teamsters for a truckdriver employed by Metalsmith.  As discussed in 
subsec. D, he was not hired by Respondent. Accordingly, that bargain-
ing relationship is not involved 
in the complaint™s allegations. 
exclusive and representative of the employees as their bargain-
ing agency in all matters of Em
ployer-Employee relationship.ﬂ  
The contract™s ﬁ
EXHIBIT Cﬂ lists the job classifications repre-
sented under it as crane operator, mechanic, guillotine shear 
operator, welder, baler operator, load inspector, metal techni-
cian, shear operator, truckdriver, torch worker, warehouse 
worker, mobile equipment operator and trainee 
On May 13, Smith notified the Union that Metalsmith was 
closing.  There is no allegation 
of an unfair labor practice in 
connection with the closure, nor 
with respect to Smith™s notice 
to the Union regarding it.  The Union gave some thought to a 
plan whereby the employees would purchase Metalsmith™s 
business.  But, Field Organizer Rocco DeMaio testified that, 
during a telephone conversation 
on August 26, Smith said that the business was ﬁnot for sale.ﬂ 
 Asked about that conversation, 
Smith testified that what he had said to DeMaio was, ﬁI didn™t 
have anything to sell.ﬂ 
DeMaio testified that, during th
at same conversation, he had 
asked if Smith had any intention of reopening the business, to 
which Smith had said he did around September 9th.ﬂ  DeMaio further testified that he had sa
id, ﬁDon™t forget we have a con-
tractﬂ and that he hoped Smith 
would enforce it.  However, according to DeMaio, Smith retorted that ﬁhe didn™t think so,ﬂ 
and ﬁI don™t owe anybody anything and I™m free now.ﬂ 
Asked if he had talked to De
Maio about reopening Metals-
mith, Smith answered merely, ﬁNot to my recollection, no.ﬂ  
Smith did not deny having made
 the remarks about reopening, 
during the telephone conversation,
 attributed to him by De-
Maio.  Moreover, Respondent acknowledged that Smith had 
received a letter from DeMaio, dated ﬁ9/3/94,ﬂ stating that, 
during the telephone conversation,
7 ﬁyou informed me that you 
would be opening the scrapyar
d up on Friday, September 9, 
1994,ﬂ and reminding Smith that
 there is a collective-
bargaining contract which ﬁwe expect that you will followﬂ 

with regard to all provisions. 
Acting on a report that Metals
mith had reopened, in mid-October DeMaio went to North 
Second Street, accompanied by 
the Union™s financial secretary, Karel Hoogenraad.  There they 
discovered Smith and Simco in th
e office and several employ-
ees working on the property.  DeMaio testified that he said he 
was there to ascertain if Smith
 was operating, and would recog-
nize the Union and honor the coll
ective-bargaining contract.  
According to DeMaio, Smith said, ﬁ[T]his isn™t a good time 
right now,ﬂ as the only activity being conducted was cleanup of 
the yard.  When he asked, ﬁWh
at would be a good time,ﬂ testi-
fied DeMaio, Smith said he did not know, but would ﬁlet you 
know[.]ﬂ  
DeMaio and Hoogenraad returned to the North Second Street property on October 24.  DeMaio 
testified that he told Smith 
ﬁ[t]he place is in operation,ﬂ the Union should be recognized, 
and the contract should be honored.  DeMaio handed Smith a 
handwritten grievance, protesting failure to recognize the Un-
ion and honor its contract.  As a remedy, the grievance re-
quested that the contract be followed and employees be recalled 
by seniority, with payment to them of backpay and benefits.   
According to DeMaio, Smith said that he did not believe that 
the Union should be recognized, but he would check it out with 
his attorney and get back to DeMaio.  Smith never did so, how-
ever.  Nor did he respond to the Union™s efforts to arbitrate the 
 7 The letter obviously misstates the month of that conversation as 
ﬁFriday 9/26/94.ﬂ 
 MARTIN BUSH IRON & METAL 129dispute raised the grievance.  So, the Union pursued the charge 
in the instant matter.
8 One other aspect in connection with the Union should be ad-
dressed.  As mentioned in subs
ection A, the complaint alleges 
that Respondent violated Section 8(a)(1) of the Act because, in 
late September, Smith told em
ployees that Re
spondent was not 
a union company and that its employees would no longer be 
represented by the Union.  Th
e only witness who testified in 
connection with that allegation is
 Piatt.  He had been a crane 
operator at the Minneapolis recyling business for 5 or 6 years 
before its May 13 closure and he 
was hired to participate in the 
cleanup of those premises.  Th
en, he worked for Respondent 
after it opened for recycli
ng business on November 14. Piatt testified that in early November, before Respondent 
opened for business, but in conn
ection with reopening recycling 
operations, ﬁit was mentioned that
 we would start out atŠthe guys in the yard would get 12.50 an hour and the guys in the 
metal room would get 11.50 and the fact that there wouldn™t be 
no union.ﬂ  Asked if Smith or Simco had said that, Piatt re-sponded, ﬁJohn said that andŠthey
 both said it at one time or 
another,ﬂ and, ﬁI think at least once.ﬂ  Piatt further testified that 

Simco had said, also, ﬁthey wouldn™t open with it.ﬂ 
Asked during cross-examination if ﬁfrom that date, the mid-
dle of November, when you st
arted with [Respondent] until 
today has John Simco or Art Smith talked to you about the 

[U]nion,ﬂ Piatt answered, ﬁI don™t recall having a conversation 
of [sic] them saying anything like that,ﬂ and ﬁI don™t recallﬂ 
either supervisor having made
 ﬁcomments to [Piatt] about 
whether it was a union shop or a nonunion shop[.]ﬂ  However, 
he continued by reasserting that, before the November 14 open-
ing for business, both Smith and Simco had said, ﬁThat they 
more or less wouldn™t open with 
the [U]nion.  They didn™t want 
the [U]nion.ﬂ  Asked if they ha
d merely implied that thought, 
Piatt answered, ﬁNo, they said it.  That™s what they said.ﬂ  Next 

asked if they had said, ﬁWe don™
t want the [U]nion.ﬂ Piatt re-
plied, ﬁWell, I can™t quote that but, yeah.ﬂ 
Simco did not deny having made
 such statements about the 
Union: ﬁthere wouldn™t be no uni
on,ﬂ ﬁthat they 
more or less 
wouldn™t open with the [U]nion,ﬂ and, in essence, ﬁWe don™t 

want the [U]nion.ﬂ  Instead, he
 denied only having made ﬁa 
statement to any employees, to the effect that if the [U]nion 
came into [Respondent] that it woul
d close.ﬂ  Yet, he did, in 
effect, volunteer that during a 
barroom conversation one night 
with a group of employees, one of whom had been Piatt, he had 
said that because he was ‚‚tired of fighting over this stuff, if the [U]nion come [sic] inﬂ that he 
would ﬁquit.ﬂ  He added, how-
ever, ﬁwe were pretty well loaded that nightﬂ and that he had 
been, ﬁ[j]ust joking around,ﬂ although he was unable to say 
whether any of the employees had laughed at his remark: ﬁNo, 
nobody said nothing.ﬂ 
Smith denied ever having told employees that he would not 
open to the public if the Union got back in or represented Re-spondent™s employees.  And he 
denied having said that Re-
spondent ﬁwas not a union company[.]ﬂ  He asserted, ﬁThose 
are words that I would not use.ﬂ   
Yet, when shown his prehearing
 affidavit, Smith conceded 
that it did say, ﬁWhen I hired the employees at [Respondent] I 
told them [Respondent] was not a union company in response 
                                                          
 8 No contention has been advanced that the dispute encompassed by 
the complaint should be deferred to the contract™s disputes resolution 
procedure. 
to their questions as to whether the [U]nion was going to get 
back in.ﬂ  Confronted with that statement, Smith contradicted 
his denial quoted in the preceding paragraph by testifying, 
ﬁthat™s what I said.  That™s what
 I said,ﬂ although
 he seemingly 
was attempting to diminish, if not erase, that internal contradic-
tion by adding to his answer, ﬁI was asked does [Respondent] 
have a union contract.  The answer is no.ﬂ  Moreover, he testi-
fied that when ﬁemployees aske
d me did [Respondent] have a 
union and I said no, he had told them, ‚that I don™t particularly 

like™ﬂ DeMaio. 
D. Comparison of Metalsmith
™s Operations with those             
of Respondent During 1994 there were three periods during which opera-
tions were conducted at the 
business operated from 1601 North 
Second Street in Minneapolis: by
 Metalsmith from the begin-
ning of the year through May 13; by Respondent during the 

cleanup period from October 1 th
rough November 13; and, by 
Respondent from November 14 through the end of the year, and 

during 1995 until the June hearing. 
From its inception, Arthur Smith and his ex-wife had owned 
80 percent of Metalsmith™s stoc
k, with Ed Bush owning the 
remaining 20 percent of its stock.  By spring of 1993, Ed Bush 

ceased owning that 20 percent of Metalsmith™s shares, leaving 

Smith and his ex-wife as sole owners.  In October 1993, Arthur 
Smith became the sole owner of Metalsmith™s stock.  He held 
that ownership interest from then until Metalsmith closed on 
the following May 13. 
As discussed in subsection B,
 Harold Goldfine had been 
slated to be Respondent™s sole shareholder.  But before Re-
spondent could begin any operations, Goldfine pulled out of his 
arrangement with Smith.  Smith then purchased all of Respon-
dent™s stock for a dollar. He re
mained Respondent™s sole share-
holder until January 1, 1995, when 20 percent of those shares 
were transferred to Simco, in return for money, credit, and 
equipment which Simco had furnished Respondent, to allow it 
to operate.  That ownership situationŠ80 percent of the shares owned by Smith and 20 percen
t owned by SimcoŠcontinued 
unchanged through June 23, 1995. 
Between October 1993, when his ex-wife was removed from its board of directors, and May 13, Smith had been the only 

director of Metalsmith.  He also served as its president.  Re-
spondent™s articles of incorporationŠfiled on September 27, 
before Goldfine pulled out of the arrangement with SmithŠ
list[ed] Goldfine as Respondent™s
 lone director.  There is no 
evidence that he ever served in that capacity.  Nor is there evi-
dence as to who, if anyone, had been selected to succeed him.  
What is clear is that, since early October, Simco has served as 
Respondent™s president and general manager, while Smith has 
occupied the position of vice pres
ident.  However, there is no 
evidence whatsoever of any actions taken by Simco in the ca-

pacity of Respondent™s president 
and general manager.  So far 
as the record shows, executive and managerial decisions for 
Respondent have been formulated
 and implemented exclusively 
by Smith. 
Respondent accepted no iron or
 metal for recycling from 
early October to mid-November.  Its employees only processed 

inventory for sale, to comply with the administrative orders to 
clean up the property.  Neverthele
ss, there is no particularized 
evidence that, in processing that inventory, those employees 
had performed any functions which differed from the work 
which they had been performing in the ordinary course of their 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 130duties for Metalsmith prior to May 14, and the work which they 
would perform, in the ordinary course of their duties, for Re-
spondent after November 13. 
After November 13, Respondent engaged in the business of 
recycling iron and metal, as had Metalsmith.  To be sure, there 
were differences in the magnitude of the two entities.  As Smith 
explained, without contradictio
n, Respondent ﬁis order magni-
tude 40 plus percent smaller than Metalsmith,ﬂ since Respon-
dent ﬁis a severly underc
apitalized firmﬂ which  has to function more as a feeder to localŠother local entities 

in the industry as opposed to Metalsmith which was more of a 
stand alone operation that sold on a much wider geographic 
area, generally confined to the midwest but, [Respondent] 
generally sells only within the Twin Cities area, there are ex-
ceptions, but generally the statement is correct. 
 Metalsmith operated on several 
pieces of property: a base-
ment and one-story structure at 1601 North Second Street; the 
main yard between that struct
ure and another building, appar-
ently not owned or leased by 
Metalsmith, at 1619 North Second 
Street; a yardŠcalled the third 
yardŠnorth of that building; 
another yard at 1701 North Second Street, where scrap and 
other usable items, such as pipe
 and pallets, were stored; and 
one other yard, referred to as the fourth yard, leased from Soo 
Line, where Metalsmith™s personnel handled industrial scrap 
and grades of  scrap received in prepared form, and which was 

used also as an overflow storage area. 
At the time of the bankruptcy, Metalsmith owed $8000 to 
Soo Line™s real estate depart
ment.  Accordingly, Respondent 
has no access to the fourth yard.  Nor does it use the yard at 
1701 North Second Street, although there is no evidence that it 
could not do so.  Unlike Metalsmith which stored processed 
metal awaiting shipment in th
e basement of the 1601 North 
Second Street structure, Res
pondent does not use that base-
ment, principally because, Smith 
testified, ﬁ[T]he inventory 
turn over for [Respondent] is approximately three days, the 

inventory turn over for Metalsmith . . . was approximately 30 to 
40 days.ﬂ  However, should Re
spondent experience an increase 
in materials received and, concomitantly, in inventory, so far as 

the evidence shows it could utili
ze all of the property, save for 
Soo Line™s fourth yard, utilized by Metalsmith for its recycling 
operations.  That is, it could 
use the basement at 1601 North 
Second Street and the yard at 1701 North Second Street, as well 
as the first story of the structure at 1601 North Second Street, 
the main yard and the third yard.  Moreover, all of the property 
now under Respondent™s control was 
available to it, so far as 
the record discloses, during the month-and-a-half cleanup pe-
riod. Of course, as stated above, 
during that cleanup period, Re-
spondent had not been accepting iron and metal for recycling.  
During that period, it was attempting to dispose of scrap and other items left on the property.  Further, since opening for 
recycling business, Respondent 
has narrowed the types of ven-
dors from whom it obtains iron and metal.  Thus, Smith testi-

fied that Metalsmith ﬁpurchased its materials generally . . . from 
three groups, number one being industrial accounts, number 
two would be what I call pr
ofessional or semi-professional 
scrap haulers and then number three is the general public.ﬂ 
Firms and individuals in the latter two groups would bring material to Metalsmith™s premises.  For industrial accounts, ordinarily lugger containers were
 left at their premises for de-
posit of items such as steel, sh
eet iron, unprepared iron, alumi-
num, and copper. When full, lugger boxes were picked up by 
Respondent™s truckdriver, in Re
spondent™s truck, and trans-ported to Respondent™s premises for processing. 
Simco testified that industrial 
accounts had provided 60 to 70  
percent of the material which Metalsmith had received for re-

cycling.  Still, with regard to 
that estimate, he conceded, ﬁI™ve 
seen a lot of lugger trucks come 
in there a lot, that™s what I 
figured most of it was, I™m not
 too smart on business wise and 
stuff,ﬂ and that, ﬁArt takes care 
of all the paperwork.ﬂ  Yet, 
Smith never claimed that industrial accounts had represented so 
large a percentage of Metalsmith™s business.   
It is undisputed that Respondent no longer services industrial 
accounts.  And, it no longer utilizes the lugger box system.  
Nevertheless, viewed from the perspective of employees repre-
sented by the Union, that change may not be so significant as 
might appear at first blush. 
In the first place, Smith and Simco gave seemingly inconsis-
tent testimony regarding the sour
ces of Respondent™s materials.  
Smith claimed, ﬁSince the inception of [Respondent] the ven-

dors have been almost exclus
ively professional and semi-
professional scrap haulersﬂŠpers
ons, he testified, ﬁwho recy-
cle[] scrap metal for a living as their primary source of in-
come.ﬂ  But, questioned about 
where Respondent gets its mate-rials, Simco answered, ﬁFrom the public.  From the street peo-
ple I guess.ﬂ  In consequence,
 although Simco testified that 
Respondent was receiving its 
materials from vendors in the 
third group identified by Smith, 
Smith testified that Respondent 
obtains it from individuals and firms in the second of the three 
groups, which he enumerated.  In
 short, it would appear that 
Respondent continues to receive 
materials from two of the three groups from which Metalsmith had received it. 
Beyond that, absence of industrial accounts appears not to 
have had any meaningful affect
 on the materials processed by 
Respondent, when compared to those processed by Metalsmith.  

For, Simco conceded that grades of iron and metal received 
from industrial accounts would not differ from those received 
by Respondent from individuals 
who brought them to its prem-ises:  ﬁNo, it would all be the same.ﬂ  Indeed, agreed Simco, 
that would be true, because indi
viduals might actually be bring-
ing in materials obtained from industrial sources. 
As to customersŠor, as Smith
 referred to them, ﬁconsum-
ersﬂŠafter processing the materials received from vendors, 
Smith testified, Metalsmith had sold to ﬁmills and foundries 
that generally consumed or pr
ocessed the material and their 
agentsﬂŠthat is, he testified, 
ﬁSomebody that buys the scrap 
and then converts it back . . . into a form that can then be used 
to start all over.ﬂ  Those firms 
were ‚something very close to 
almost exclusively,ﬂ testified Smith, the consumers to whom 

Metalsmith sold recycled iron and metal. 
In addition, Metalsmith sold ﬁcertain used metal items, cer-
tain used equipment items,ﬂ Smith 
testified, such as ﬁa lot of 
racking outside the building in which use pipe, angle, channel 

structural piecesﬂ had been stor
ed when the business had been 
operated by the partnership of Martin Bush and the trusts.  He 
further testified that ﬁit was the practice of [Metalsmith] . . . to 
divert material that came in as 
scrap but was in fact in a condi-
tion to be resold as a reusable ite
m to . . . set it aside and then 
instead of selling it for scrap we would sell it to the general 
public.ﬂ Respondent has not chosen to e
ngage in sale of used items 
and equipment.  During cleanup 
operations it sold processed 
iron and metal primarily to Kirs
chbaum-Krupp, Great Western,  MARTIN BUSH IRON & METAL 131Leder Brothers, and Scrap Metal Pr
ocessors.  It also made lim-
ited sales to Alter Scrap Processi
ng of Minnesota; to IPSCO of 
Saskatchewan through a broker, Alter Trading; and, to Spectro 
Alloys.  Several of these firms 
had been consumers of Metals-
mith: Kirschbaum-Krupp,
9 Leder Brothers and Alter Trading. 
During direct examination, Smith testified that, once it began 
operating in business, Respondent ha
d sold ﬁits material [to] a 
substantially different group of 
people than the group that was 
used by Metalsmith.ﬂ  He further testified that five consumers 
ﬁaccount for 90 percent of all the sales ofﬂ Respondent, identi-
fying two of them at that point
 as American Iron and Supply, 
and as North Start Steel.  A ﬁDetail Trial Balanceﬂ prepared by 

Smith for the period ﬁ9/1/94 to
 12/31/94ﬂ shows relatively fre-
quent consumers of Respondent to
 be, also, ﬁDavid J. Joseph,ﬂ 
ﬁalter trading,ﬂ and ﬁSpectro Alloys Co.ﬂ  Of those five firms, 
at least fourŠSpectro Alloys, Alter Trading, North Start Steel 
and, ﬁFrom time to timeﬂ according to Smith, American Iron 
and SteelŠhad been customers or
 consumers of Metalsmith.  
Moreover, Respondent never cont
ended that its other consum-
ers had been other than ‚mills and foundries that generally con-
sumed or processed the material and their agents[.]ﬂ  
Virtually all of the employees 
who have performed recycling 
work for Respondent were empl
oyees who had been employed 
by Metalsmith during late Apri
l and May, and who had been 
represented by the Union.  Duri
ng the pay period ending April 
27 and during the pay period ending May 13, those employees 
had been Todd Berg, Scott Baill
argeon, Roger L. Piatt Jr., 
Marvin Roach, Scott Wheatman, Joseph Baillargeon, Craig 

Farden, John Kivi, Merlin Zuehlk
e and, on a part-time basis, 
Willie Sanders.  Though listed on 
those two payrolls, appar-
ently Farden had quit just before Metalsmith had closed. 
When Respondent commenced cleanup operations, it first 
hired Kivi and Joe Baillargeon, followed closely thereafter by 
Piatt and Roach.  Berg and Zuehlke were hired during early to 
mid-November.  In addition, from October through the end of 
the year, Smith offered employment to Farden, Wheatman, and 
Scott Baillargeon, but each declined the offer.  So far as the 
record discloses, only one employee who had not worked for 
Metalsmith was hired by Responde
nt to perform the type of 
work performed by Metalsmith™s
 unit employees.  That indi-
vidual™s first name is Tim, but hi
s last name is not revealed by 
the evidence. 
As to personnel not performing work covered by the Union™s 
bargaining unit,  Metalsmith had employed a full-time comp-
troller, but Respondent did not 
retain him.   A truckdriverŠSteven KilbornŠhad been employ
ed by Metalsmith to drive 
the truck for picking up lugger boxes at industrial accounts.  He 
was represented by the Teamsters in a separate bargaining unit, 
as mentioned in footnote 6, supr
a.  Inasmuch as Respondent has 
not serviced industrial accounts,
 it did not hire Kilborn and has 
not employed anyone else as a truckdriver. 
Metalsmith employed two pe
opleŠLinda Payne and Jackie 
FardenŠwho performed general s
ecretarial work, paid custom-
ers and operated the iron scale.  Neither is employed by Re-
                                                          
 9 Called as an adverse witness by the General Counsel, Smith ini-
tially denied flatly that Kirschba
um-Krupp had ever bought from or 
sold to Metalsmith.  However, when
 confronted with invoices showing 
sales to that firm on eight occasions
 during the latter half of 1993Šin 
amounts between $249.20 and $1624.80ŠSmith conceded that Kir-
schbaum-Krupp had been a consumer 
of Metalsmith. This was another 
example of several incidents which 
tend to confirm my impression that 
Smith was not always being 
candid when he testified. 
spondent.  Instead, it employs Sandra Simco, on a part-time 
basis, to perform that work. 
Before Metalsmith closed, Smith
 had served as general man-ager and warehouse supervisor.  Simco had served as its yard 
supervisor.  All of the unit employees reported to one or the 
other.  That also has been the fact during the period of opera-
tion by Respondent.  However, Smith testified that, since he has 
ﬁtaken on more of the inside administrative sort of things,ﬂ he 
no longer manages the metal warehouse:  ﬁJohn, instead of just 
being the yard foreman now handles both the yard and the 
metal warehouse.ﬂ  But, though he
 testified as a witness for 
Respondent, Simco did not corroborate that description of real-
location of immediate supervisory responsibilities under Re-
spondent. With regard to operations conducted by Metalsmith, and its 
employees represented by the Un
ion, Simco testified that un-
prepared iron and metal were received, stored until prepared by 
cutting it up and, then, shipped out 
by rail.  That is essentially 
the same operation conducted by
 Respondent since November 
14.  Simco described how iron
 and metal purchased by Re-
spondent is processed: ﬁlike see pieces of iron will come in 
over five feet long and over 18 inches wide and we put it in a 
shear and we cut it to make number one,ﬂ after which it is, ﬁPut 
in railroad cars and ship[ped] out.ﬂ  He agreed that the process 
followed by Metalsmith was pretty much the same one as Re-
spondent follows:  ﬁYeah, it™s all got to be shipped out.ﬂ  Re-
spondent adduced no evidence of
 any significant difference 
between the iron and metal processing procedure followed by 
Metalsmith before May 14 and 
that now being followed by 
Respondent since November 14. 
The cleanup encompassed items
, and requirements involving 
items, other than iron and metal, 
i.e., batteries, drums of oil, 
and other liquids and appliances. 
 Still, the department of public 
worksﬂ administrative orders refer specifically to ﬁscrap metal 
pilesﬂ and Simco acknowledged that
 Metalsmith had left ﬁa lot 
of unprepared iron in that yard that [it] never cut up.ﬂ  As to 
disposition of that material, Respondent neither contends nor 
has adduced evidence that it had processed iron and metal dur-

ing the cleanup in any manner differing from that followed by 
Metalsmith, and from the similar processing procedure which 
Respondent would follow, once it opened for business. 
Items such as batteries, drums 
of liquid, and appliances had 
been received in the ordinary course of business by Metalsmith 
and, had there been no bankruptcy proceedings, presumably 
would have been processed for eventual disposition by unit 
employees.  There is no eviden
ce of any other personnel who 
likely would have done so.  Nor has Respondent contended that 

some other group of employees would have been retained by 
Metalsmith to process those other items. 
Two aspects of Respondent™s iron and metal processing dif-
fer from that conducted by Metals
mith, at least based on some 
evidence presented.  First, mo
re limited equipment is operated 
and utilized by Respondent™s employees, than when working 
for Metalsmith.  For example, Metalsmith operated a baler 
which has been out of service for most of the time that Respon-
dent has operated the iron and metal recycling business from 
1601 North Second Street.  Apparently, this work continues to 
be done, but Respondent has subcont
racted it.  Further, whereas 
Metalsmith used four or five cr
anes to process iron and metal, 
Respondent uses a lesser number,
 perhaps only the one which 
Piatt has been operating.  And, of course, Respondent no longer 
uses the truck which picked 
up lugger boxes for Metalsmith. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 132Nonetheless, the other equipm
ent used by Respondent™s em-
ployees to process iron and metal, 
so far as the record shows, is 
the same or the same type of equipment utilized by Metalsmith 
to achieve the identical business objective.  Further, so far as 
the evidence discloses, all equipment left by Metalsmith on the 
premises, save for whatever may have been stolen during the 
nonoperating hiatus, has been 
available to Respondent. 
Second, employees processi
ng iron and metal for Respon-
dent may more frequently perform
 more than one job, in the 
ordinary course of their workdays, than had been the fact when 

they worked for Metalsmith.  Smith testified that when working 
for Metalsmith, ﬁpeople tended to be more specialized and 
more restricted in their activities,ﬂ while for Respondent ﬁeach 
of us has to pitch in where th
e job needs to be done.ﬂ   
The only job changes identified by Smith were that there is a 
reduced number of crane operators and, ﬁthe baler and the shear 
operator job has been combined, the . . . crane operator some-
times run[s] the shear,ﬂ but ‚that pretty muchŠas far as elimi-
nation goes, I think that covers 
it.ﬂ  However, Piatt, a crane 
operator for both Metalsmith 
and Respondent, testified that 
while working for Metalsmith, in addition to operating a crane, 
he also had worked in the warehouse, operating a forklift to 
help vendors unload their trucks, and had operated a front-end 
loader, to load rail cars with processed iron and metal for ship-
ment.  He further testified that
 he also had performed mainte-
nance work.  In short, his actua
l work experience with Metals-
mith shows somewhat less than the strict specialization, which 
Smith generally portrayed as ha
ving existed.  Beyond that, of 
course, all of the different 
duties performed by employees 
processing iron and metal for Respondent are ones encom-
passed by the unit work performed
 by Metalsmith™s employees 
prior to May 14. 
II. DISCUSSION The doctrine of alter ego under the Act, in reality, is a subset 
of the doctrine of successorship.  A second employer succeeds 
a first employer as an employing entity.  In the general succes-
sor situation, however, the two employers are genuinely inde-
pendent of, and separate from, each
 other.  By contrast, the alter 
ego subset presents situations where the ostensible change of 

employers, in fact, is ﬁmerely a change in name or in apparent 
controlﬂ of the employing entity, with the result that the assert-
edly new employer is ﬁmerely 
a disguised continuance of the 
old employer,ﬂ 
Southport Petroleum Co. v. NLRB
, 315 U.S. 100, 101Œ104 (1942), resulting from ﬁa mere technical change 
in the structure or identity of the employing entity, frequently to 
avoid the effect of the labor 
laws, without any substantial 
change in ownership or management.ﬂ  
Howard Johnson Co. v. 
Hotel Employees
, 417 U.S. 249, 259 fn. 5 (1974). 
Under Section 8(a)(5) of the 
Act, the distinction between 
successor and alter ego is significant.  For, a successor em-
ployer is obliged only to recognize and to bargain with the ex-
clusive representative of its predecessor employer™s employees, 
but not to honor a collective-barg
aining contract which existed 
between that predecessor and that representative.  
NLRB v. Burns Security Services
, 406 U.S. 272 (1972).  In contrast, ﬁAn 
alter ego employer will be bound 
by the terms of a collective 
bargaining contract entered into byﬂ the predecessor and the 
employees™ exclusive representative
.  NLRB v. Electrical 
Workers IBEW Local 46
, 793 F.2d 1026, 1029 (9th Cir. 1986). 
In determining whether an alter ego relationship exists, the 
Board considers a number of factors.  Thus, it stated in Fugazy Continental Corp
., 265 NLRB 1301, 1301Œ1302 (1982): 
 Among these factors are: common management and owner-
ship; common business purpose, nature of operations, and su-
pervision; common premises and equipment; common cus-
tomers, i.e., whether the employers constitute ﬁthe same busi-
ness in the same marketﬂ; as well as the nature and extent of 
the negotiations and formalities surrounding the transaction.  
We must also consider whether the purpose behind the crea-
tion of the alleged alter ego was legitimate or whether, in-
stead, its purpose was to evade re
sponsibilities under that Act.  
 In the context of the instant case, that last factor is a significant 
one. In Fugazy Continental the Board stated that: ﬁ[N]o one of 
[the above-enumerated factors], taken alone, is the sine qua non 
of alter ego status.ﬂ (Id. at 1301.)
  With specific regard to the 
factor of motive for creation of the second employer, the Board 
has held that ﬁevidence of unlawful antiunion motive in the 
creation of a corporation is releva
nt, but not essential, to a find-
ing of alter ego status.ﬂ  
Market King, Inc
., 282 NLRB 876 fn. 
3 (1987).  Although it has more recently allowed that ﬁthe ab-
sence of union animus nevertheless generally militates against 

finding a ‚disguised continuance™ of the predecessor,ﬂ  
Perma Coatings, 293 NLRB 803, 804 (1989), the Board has never abandoned altogether its position that ﬁunlawful antiunion mo-
tive in the creation of a corporat
ion is relevant, but not essen-
tial, to a finding of alter ego status
.ﬂ Id.  But, that position is not 
shared universally. 
As is pointed out in Stardyne, Inc. v. NLRB, 41 F.3d 141, 
146Œ147 fn. 4 (3d Cir. 1994), ﬁthree different approachesﬂ have 
been taken by the United States 
Courts of Appeals with respect to the factor of unlawful motivation or illicit intent, in analyz-
ing alter ego allegations.  Here, th
e significant approach is that which has been adopted by the United States Court of Appeals 

for the Eighth Circuit, since the instant case arises within its 
jurisdication.  In 
Iowa Express Distribution, v. NLRB
, 739 F.2d 
1305 (1984), cert. denied 469 U.S. 1088 (1984), that circuit 
court concludedŠor, at least, is portrayed as having con-
cludedŠthat evidence of unlawful motive or illicit intent is 
required to establish the existence 
of an alter ego relationship.   
If that interpretation of Iowa Express Distribution
 is the cor-rect one on that issue, then the instant case cannot be enforced.  
For, as pointed out in section I,
A, and as described in section 
I,B, evasion of responsibility under the Act, by eliminating the 
statutory obligation to continue recognizing and bargaining 
with the Union, was not a even a consideration for closing Met-
alsmith and for forming and opening Respondent. 
ﬁFor the Board to predicate an
 order on its disagreement with 
this court™s interpretation of a statute is for it to operate outside 
the law.  Such an order will not be enforced
.ﬂ  Allegheny Gen-
eral Hospital v. NLRB
, 608 F.2d 965, 970 (3d Cir. 1979).  
ﬁAdministrative agencies are not free to refuse to follow circuit 
precedent in cases originating within the circuit, unless the 
Board has a good faith intention of seeking review of the par-
ticular proceeding by 
the Supreme Court.ﬂ  
NLRB v. Ashkenazy 
Property Management Corp
., 796 F.2d 479 (9th Cir. 1987). 
Obviously, administrative law 
judges have no way of ascer-
taining, when hearing and deciding cases, what intentions the 
Board may have with respect to 
seeking review of its positions rejected by circuit courts of 
appeals within whose jurisdiction 
 MARTIN BUSH IRON & METAL 133those cases arise.  Clearly, decisions concerning seeking review 
are ones reserved to the Board under the Act.  In that connec-
tion, the Board has never retreated from its direction ﬁthat ad-
ministrative law judges are to 
apply establishe
d Board prece-
dent that has not been reversed by the Board or the Supreme 
Court.ﬂ  Regency at the Rodeway Inn
, 255 NLRB 961 fn. 2 (1981).  Accordingly, inasmuch as
 I am obliged to follow that direction, absence of unlawful motive shall be evaluated as but 
one factor in resolving the ul
timate issue of whether Respon-
dent is the alter ego of Metalsmith. 
In situations where an employer has ceased operations for 
reasons unrelated to a union, and where there is no evidence 

that the second employer had been
 ﬁconceived or established as 
a ‚disguised continuance™ for the purpose of evading . . . con-
tractual obligations or in an effort to avoid dealing with the 
union representative of its employees,ﬂ 
Eagle Express Co., 273 NLRB 501, 502 (1984), the Board held that it ﬁgenerally will 
find alter ego status only if the 
two enterprises in question have substantially identical owners
hip, management, business pur-pose, operation, equipment, customers, and supervision.ﬂ  A 
preponderance of the credible evid
ence establishes that each of 
those factors exist in the instant case. 
Arthur Smith had been Metalsmith™s sole shareholder for 
over 6 months before that employer closed.  He became sole 
shareholder of Respondent when it commenced cleanup opera-
tions and continued as such fo
r a month-and-a-half after it 
opened for business, on November 14.  To be sure, on January 
1, 1995, 20 percent of Respondent™s stock would be transferred 
to Simco.  Yet, as a practical matter, Smith™s retention of 80 
percent of that stock left hi
m no less ﬁthe dominant force in 
establishing the business purpose ofﬂ Respondent
, Continental 
Radiator Corp., 283 NLRB 234, 235 (1987), after January 1, 
1995, than before that date.  Moreover, that dominant position 
with Respondent did not differ si
gnificantly from the one which 
Smith had occupied as Metalsmith
™s sole shareholder prior to 
May 14.  Consequently, the evid
ence does establish the exis-
tence of the factor of substantia
l identity of ownership between 
Metalsmith and Respondent. Smith™s dominant ownership positi
on is also a factor relevant to the factor of substantial management identity between the 

two employers.  Though Smith ha
d been president of Metals-
mith, while Simco is president of Respondent and Smith holds 
only the title of Res
pondent™s vice president, as pointed out in 
section I,D, there is no evidence that Simco™s title is other than 

nominalŠno evidence that he has made any executive or 
managerial decisions concerning Respondent™s business pur-
pose or direction.  Indeed, Simc
o acknowledged that he is ﬁnot 
too smart on business wise and st
uffﬂ and that Smith ﬁ‚takes 
care of all the paperwork[.]ﬂ  So far as the record discloses, 
Smith, without consultation with Simco, has made all decisions concerning Respondent™s business 
purpose and direct
ion, as he had done when serving as Metalsmith™s president.  Conse-quently, there is no basis for inferring or concluding other than 
that substantial identity of mana
gement exists between Metals-
mith and Respondent. 
Since November 14, the business purpose of Respondent has 
been the same as that of Metalsmith: recycling iron and metal. 
That also was the business purpose of Respondent during the 
cleanup period, from October 1 
through November 13.  As discussed in section I,C, both
 the employees and the Union 
were told that once cleanup was completed, Respondent in-
tended to try to open for business.  Further, although Respon-
dent did not accept new materi
als for recycling during the 
cleanup period, the recycling opera
tions in which its employees 
did engage, so far as the evidence discloses, were the same as 
recycling operations conducted by
 Metalsmith and those which 
would be conducted after Novemb
er 13 for Respondent.  Still, 
discussion of the factor of identity of operations must include 
three other points. 
First, Respondent™s operations are smaller, downsized from 
those conducted by Metalsmith.  Bu
t, of itself, contraction of 
operations does not ﬁestablish . . . that the Respondent . . . is a 
completely new entity.ﬂ  
Coastal Cargo Co., 286 NLRB 200, 
203 (1987).  With the exception of collection and sale of used 
metal items and equipment, discussed below, recycling opera-
tions which Respndent has been conducting are, as Simco con-
ceded, identical to those whic
h Metalsmith had conducted: cutting up iron and metal, loading it onto railroad cars, and 
shipping it out. Second, as to collection and re
sale of used metal items and 
equipment, there is no particularized evidence that such activity 
had been a significant portion of
 Metalsmith™s operations, as 
opposed to a mere incidental asp
ect of its recycling operations.  
So far as the evidence discloses, those items were set aside 
when it was convenient to do so and, then, were sold at Met-
alsmith™s convenience.  Of greater importance, given the Su-preme Court™s emphasis on employee perspectives, 
Fall River 
Dyeing Corp. v. NLRB, 482 U.S. 27, 43Œ44 (1987), under suc-
cessorship doctrine, of which a
lter ego doctrine is a subset, 
there is no evidence that collection and sale of used items and 
equipment had been a significant 
aspect of the ordinary duties 
of Metalsmith™s employees represented by the Union. 
Third, during the cleanup period
, those employees recycled 
items in addition to iron and metal: drums of liquid, and appli-
ances.  However, those items had been received by Metalsmith 
in the ordinary course of its business.  Presumably, at some 
point Metalsmith would have recycled them.  As pointed out in 
section I,D, there is no evidence
 that personnel other than unit 
employees would have performed that recycling work for Met-
alsmith.  So far as the record shows, that work would have been 
performed by employees represente
d by the Union.  In light of 
this and the foregoing considerations, a preponderance of the 
evidence establishes that there is
 a substantial identity of opera-
tions between Responde
nt and Metalsmith. With respect to premises and equipment, the property which 
Respondent occupies is the same as that owned and leased by 
Metalsmith, save for the fourth yard which had been leased 
from Soo Line.  But, there is no evidence which would permit 
an inference or conclusion that, without control of the fourth 
yard, Metalsmith would have been a significantly different 
entity or business operation.  That 
is, there is no evidence that 
the fourth yard had been so integral to Metalsmith™s recycling 

operation that, without access to it, Respondent cannot be re-
garded as substantially identical 
to Metalsmith.  At best, loss of 
access to Soo Line™s leased property constitutes no more than a 
contraction which, the Board has 
held, does not give rise to ﬁa 
completely new entity.ﬂ  
Coastal Cargo Co
., supra. 
To be sure, Respondent has not 
been using the basement of 
the 1601 North Second Street structure, nor the yard at 1701 
North Second Street.  Nonetheless, it retains control of both 
those areas of its overall premises.  Should it choose to do so, 
nothing in the record shows th
at Respondent would be unable to begin using the basement and 1701 North Second Street yard 
in connection with its recycling 
operations, just as Metalsmith 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 134had done.  Respondent has neither contended, nor presented 
evidence to support a contention, that it has abandoned alto-
gether, and has no intention of ever using, those two portions of 
the overall premises available to it. 
As to equipment, which is us
ed, it is undisputed that Re-spondent no longer uses lugger boxes.  Still, there is no evi-
dence that use of lugger boxes had been integral to Metals-
mith™s recycling of iron and metalŠthe work performed by 
employees whom the Union had re
presented. To the contrary, 
lugger boxes were but a means of 
transporting material to Met-

alsmith™s property for 
unit employees to process it.  Like the 
no-longer-used truck used to transport lugger boxes, there is no 
evidence that discontinuance of the lugger box system, of itself, 
had any significant affect on th
e processing of iron and metal, 
nor on the processing work of employees.  Moreover, there is 
no evidence that would warrant a conclusion that, should it decide to resume the lugger box system and be able to acquire 
the equipment needed to do so
, Respondent would be unable to 
resume that business.  Certainly,
 it has not contended that it has 
no intention of ever doing so.  Obviously, there are industrial 
accounts willing to do business with Respondent.  For, Smith 
testified that he had so far been turning down such business, 
when he had been approached about having Respondent per-
form it. Of course, discontinuance of the lugger box system has 
eliminated the need for Respondent
 to employ a truckdriver.  
However, like the lugger box system
, itself, there is no showing 
that a truckdriver is an integr
al component of the process of 
recycling iron and metal.  Rather, he performed the limited 
function of transporting material to Metalsmith™s premises, for 
recycling.  Further, the truckdriver had been represented in a 
unit separate from the unit represented by the Union.  Accord-
ingly, his absence has not been shown to have a significant 
affect on either the process of 
recycling iron and metal, nor on 
the work performed by employees in the unit for which the 
Union served as bargaining agent. 
Save for whatever may have been stolen from the premises 
during the mid-May through September hiatus in operations 

there, all other equipment left by Metalsmith was available to 
Respondent.  Some of it was in a 
condition too poor for it to be 
usable and had to be replaced.  But, there is no evidence that 
equipment purchased had differed in type from that which it 
replacedŠno showing that the 
newer equipment was so sub-
stantially different that it changed either the nature of the recy-

cling process or the nature of 
recycling jobs performed by Re-
spondent™s employees.  So far 
as the evidence shows, Respon-
dent™s employees continue to us
e the same and same type of 
equipment as when most of them worked for Metalsmith. 
To be sure, Respndent has not been using the baler, but has 
apparently subcontracted the work done by the baler.  Never-
theless, there is no basis for concluding that nonuse of the baler 
resulted from a decision to change the method of recycling iron 
and metal.  To the contrary, 
Respondent initiated operations 
using the baler.  When it broke down, apparently in late No-

vember, Respondent then decided to forgo repairing it and sub-
contracted that work.  But, there is no evidence that Respondent 
plans to keep doing soŠno evid
ence that Respondent will 
never repair or replace the baler and, once more, have its own 

employees perform that work.  
Certainly, Respondent has not 
contended that it plans to never again have its own employees 

operate the baler.  Given thes
e considerations, and the ones discussed in the preceding paragraphs, the evidence does show 
a substantial identity between 
the property and equipment of 
Respondent and that of Metalsmith. 
As to suppliers and customers, Respondent has chosen not to 
service industrial accounts.  Still
, as pointed out above, in con-
nection with the lugger box system, there is no evidence that it 

has abandoned altogether the prospect of ever servicing those 
accounts.  Beyond that, Simco conceded that Respondent might 
well be receiving the same types 
of materials, as industrial ac-
counts had provided to Metalsm
ith, from at least one of the 
other two primary sources of materials for Metalsmith: the 
general public. Despite Smith™s and Simco™s unconvincing efforts to narrow 
further the sources from whom Re
spondent receives materials, their testimony shows that, as
 had Metalsmith, Respondent 
receives iron and metal for recycling from the general public 
and from professional and semiprof
essional scrap haulers.  The 
iron and metal received from pers
ons and entities in those two 
groups, so far as the specific evid
ence discloses, is essentially 
the same as Metalsmith had received.  No particularized evi-

dence of any significant difference has been adduced. 
As to customers or consumers, Smith acknowledged that 90 
percent of Respondent™s sales have
 been made to five consum-ers.  The evidence, reviewed in section I,D, reveals that four of 

them had been consumers of Me
talsmith.  There is no showing 
that the fifth oneŠﬂDavid J. Jo
sephﬂŠis outside the class of ﬁmills and foundries that generally consumed or processed the 
material and their agentsﬂ to which Metalsmith sold processed 
iron and metal.  Indeed, there is no particularized evidence of 
significant sales by Respondent 
to any consumers outside of 
that general class.  Consequent
ly, Respondent obtains its mate-
rial from sources from which Metalsmith also had obtained it 
and, moreover, has ﬁa
 substantially identical customer base,ﬂ 
Continental Radiator Corp
., supra, 283 NLRB at 236, to that of 
Metalsmith. 
As to supervisors, as set forth in section I,D, Smith™s testi-
mony that Simco now directly
 supervises metal warehouse 
operations, as well as yard operations which he also supervised 

for Metalsmith, was not corroborated by Simco.  ﬁEven if 
[Smith] ha[s] less influence in the daily operation .of [Respon-
dent] than he did regarding that
 of [Metalsmith] the evidence 
supports a finding that [Metalsmith] and [Respondent] have 
substantially identicalﬂ supervision.  
Haley & Haley, Inc
., su-
pra.   
Those two individuals remain the only two supervisors of 
iron and metal recycling opera
tions conducted from 1601 North 
Second Street. Employees performi
ng that work are subject to supervision by no other person.  
There is no evidence that any 
expansion to the metal warehous
e of Simco™s supervisory du-
ties, as a practical operational matter, has had any affect what-

soever on employees working there or in the yard.  That is, 
there is no evidence that employees working in either location 
have experienced any specific 
changes in their supervision, 
since beginning work for Respondent, when compared to their 
supervision when working for Metalsmith.  Nor, given Smith™s 
ownership of 80 percent of Re
spondent™s stock, is there any 
evidence or basis for inferring that Simco exercises any signifi-
cant supervisory power independent of Smith™s approval.  
Smith remains on the premises.  He is the only other person to 
whom employees could report fo
r supervision, particularly 
whenever Simco is absent or occupied elsewhere.  In these 

circumstances, the evidence establishes substantial identity of 
supervision between Metalsmith and Respondent. 
 MARTIN BUSH IRON & METAL 135As mentioned in section I,D, Sm
ith testified that some work 
performed by unit employees fo
r Metalsmith is no longer per-formed by Respondent™s employees
.  Yet, aside from collection 
and sale of usable items and 
equipment, discussed above, he 
identified only operation of th
e baler and ﬁsometimeﬂ operation 
of a shear by the crane operator, presumably Piatt.  Piatt testi-
fied, however, that he had performed work in addition to oper-
ating a crane when he had worked for Metalsmith.  Indeed, 
notwithstanding Smith™s gene
ralized and unsupported testi-
mony about specialization of wo
rk by unit employees for Met-
alsmith, Piatt™s more particular
ized testimony tends to show 
that Metalsmith™s employees performed a multiplicity of 
tasksŠthat they were not restricted, in the ordinary course of 
their workday, to performance only of duties in their job classi-
fications. Of course, as pointed out above, Respondent did operate the 
baler during the cleanup period and when it opened for busi-
ness.  It ceased doing so, not be
cause of a decision to abandon 
its operation by its own employee
s, but because the baler broke 
down.  Respondent has not conte
nded that a firm decision has 
been made to never again have
 its own employees operate a 
baler.  Instead, it has chosen to not yet have the baler repaired 
or replaced.   Save for baler operation, so far as the evidence shows, Re-
spondent™s employees have continued to perform the same 
overall duties as they performed when working for Metalsmith 
and when represented by a bargaining agent which their em-
ployer had been willing to recognize.  Even during the cleanup 
period, as pointed out above, they
 recycled iron and metal, as 
well as an indeterminate amount of
 other materials received by 
Metalsmith in the ordinary course of its business, exercising the 
same skills and performing the same duties as when working 
for Metalsmith before May 14 and for Respondent after No-
vember 14.  Consequently, throughout 1994 the employees 
represented by the Union at 1601 North Second Street per-
formed substantially identical work. 
Under Eagle Express Co., supra, the foregoing conclusions 
suffice to establish alter ego status.  Still, three other factors 
should not pass without comment.  First, there was a 4Œ1/2Œ
month hiatus in all operations
 from 1601 North Second Street 
and a 6-month hiatus in receiving 
materials there.  But, in the 
context of successor doctrine, th
e Supreme Court has held that ﬁa hiatus is only one factorﬂ to 
be considered and, more impor-
tantly, ﬁis relevant only when there are other indicia of discon-
tinuity.ﬂ  
Fall River Dyeing Corp. v. NLRB
, 482 U.S. at 45.  
There seems no logical reason to assume that the Court would 

reach a contrary conclusion under the doctrine of alter ego.  
The same factual pattern, of one employer at least ostensibly 
succeeding another, underlies the latter, just as sucessorship 
involves one employer actually succeeding another. 
In Fall River Dyeing
, the Supreme Court was not deterred 
from finding successorship merely because there had been a 7-
month hiatus in operations.  Here, the hiatus in actual overall 
business operations was only 6 
months: from May 14 through 
November 13.  Moreover, recyc
ling operations were conducted 
by Respondent at 1601 North Second Street even earlier: from 
October 1 through November 13, with only receipt of materials 
not occurring.  Accordingly, the actual hiatus in work there by 
unit employees was only 4-
1/2
 months. Respondent has presented no evidence showing that either 
hiatus had any significant affect
 on either the nature of recy-
cling business conducted before 
and afterward.  To the con-
trary, as concluded above, since the hiatus there has been sub-
stantial identity of ownership,
 management, business purpose, operations, equipment, customer
s, and supervisors to that 
which had prevailed before May 
14.  Moreover, almost all of 
the employees performing recycl
ing work on and after October 
1 had been employees who had wo
rked for Metalsmith before 
May 14.  So, too, were the thre
e employees who were offered, 
but did not accept, employment with Respondent.
10  Conse-quently, standing alone, the hiat
us does not affect the conclu-
sion, in light of the other above-discussed considerations, that 
Respondent is the alte
r ego of Metalsmith. 
Second, the hiatus occurred essentially due to events arising 
from bankruptcy proceedings.  In so
me situations that might be 
a relevant consideration.  See, e.g., 
Blazer Corp., 236 NLRB 
103 (1978), and administrative law judge™s discussion in Ka-nowsky Furniture, Inc
., 314 NLRB 107 (1994).  However, in the instant case, other than being the proceeding which eventu-
ated in the hiatusŠleading Metalsmith to close and culminating 
in the opening of RespondentŠthe
 fact of the bankruptcy pro-
ceeding, standing alone, had no meaningful affect on the recy-
cling operation. 
Metalsmith™s trustee in bankruptcy never attempted to en-
gage in recycling operations, in
 place of Smith, and never em-
ployed anyone to do so.  As a result, the situation was no dif-

ferent than had Metalsmith c
hosen to shutdown temporarilyŠ
for renovation or for whatever reasonŠand, then, reopened 
under a different corporate form and name.  For whatever rea-
son, the substantially identical 
recycling business merely closed 
and later reopened, when viewed
 from the perspective of em-

ployees and, also, from the perspective of the Act™s policy of 
industrial peace.ﬂ  Fall River Dyeing Corp. v. NLRB
, supra at 
43. Finally, returning to the initial consideration discussed in this 
section, it is clear not only that Smith did not close Metalsmith 
to avoid obligations arising under the Act, but he did not close it voluntarily.  He was forced out.  And there can be no doubt 
that at that point he had no pros
pect or intention of resuming 
recycling operations at 1601 Nort
h Second Street.  
Similarly, he 
was forced back into recycling materials left on the premises, 
by the department of public work
sﬂ administrative orders.  But for them, there is no evidence that Smith ever would have re-
sumed operations from that address. 
Yet, he did so.  Furthermore, no element of compulsion 
obliged him to open Respondent for business following the 
cleanup.  That had been strictly a voluntary decision by Smith.  
And, as shown by remarks made 
to the Union and to employees 
described in section I,C, it had 
been a course contemplated by 
Smith since at le
ast late August. Even though Metalsmith™s closure was compelled, analyti-
cally that type of closure seem
s not so unique as to warrant 
some type of modification of the alter ego doctrine.  For exam-
ple, a fire could force closure of a business and, at that time, 
apprear to have forced permanent closure.  But, if funding 
eventually surfaces, allowing reconstruction which enables that 
business to reopen, there would be no basis under the Act for 
dissolving a historic bargaining relationship, solely because of 
                                                          
 10 There is no allegation in the complaint of constructive discharge 
concerning these three employees.  A
nd there is no evidence as to what they were told when employment had been offered to them by Respon-
dent.  Still, they may be entitled to 
be made whole under the remedy for 
Respondent™s refusal to continue 
honoring the 1992Œ1995 contract with 
the Union.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 136change in employer anticipation between the time of closing 
and the date when reopening became a realistic alternative. 
ﬁThe underlying purpose of [the 
Act] is industrial peace.ﬂ  
Brooks v. NLRB
, 348 U.S. 96, 103 (1954).  Congress viewed 
industrial peace as being promoted by the collective-bargaining 
process.  There can be no dispute, on the basis of the record in 
the instant case, that Smith would have continued operating 
Metalsmith, had he been allowed 
to do so.  Nor can it reasona-
bly be argued that he would 
not have resumed operation of 
Metalsmith, had that been a feasible alternative course.  It was 
not.  So, when compelled by circumstances to clean up Met-
alsmith™s premises, he formed a new company and set out to 
comply with that obligation and, in addition, to resume operat-
ing an iron and metal recycling business at 1601 North Second 
Street. 
Had Smith been able to accomplish the cleanup and reopen-
ing by resuming operation of Me
talsmith, there seems no rea-
son under the Act for depriving employees of their incumbent 

bargaining agent and of the benefits of the collective-
bargaining contract, which it ha
d negotiated for them.  That 
result would not be altered by Sm
ith™s expectation, at the time 
of closing Metalsmith, that he 
would not be able to resume operating it.  Given the substantial identity of the factors dis-
cussed above, there seems no logica
l reason to treat this situa-
tion differently merely because the reopening occurred as a 

different entity. 
Furthermore, while it is quite clear that Metalsmith was not 
closed and Respondent created it for the specific purpose of 
eliminating the Union, as the representative of the recycling 
employees, it also is clear that Smith and Simco chose to take 
advantage of those events to 
do so.  Though he may have been 
drinking when he made his ba
rroom remarks to employees, 
described in section I,C, Simco never clai
med that those re-marks about being ﬁtired of fightingﬂ concerning the Union, 
and quitting if the Union came into Respondent, did not reflect his actual attitude toward cont
inued representation of Respon-dent™s employees.  Those admitte
d statements also tend to sup-
port Piatt™s largely undenied desc
riptions of remarks by Simco 
and Smith, to the effect that Respondent would not open if the 

Union was going to represent its employees.  They tend also to 
support DeMaio™s testimony that Sm
ith had said that closure of Metalsmith left him ﬁfreeﬂ of the Union. 
There is no evidence that any of Metalsmith™s employees had 
been dissatisfied with their representation by the Union.  There 

is no evidence whatsoever that, since beginning work for Re-
spondent, any of those employ
eesŠnor, for that matter, the 
employee whose first name is TimŠhad no longer desired 
representation by the Union.  In these circumstances, the ab-
sence of illicit motive for the closure and reopening weighs less 
heavily in Respondent™s favor than might be the fact in other 
circumstances.  In light of th
at conclusion, and given the sub-
stantial identity of factors described above between Respon-

dent™s business and that of Metalsmith, I conclude that a pre-
ponderance of the credible ev
idence establishes under Board 
law that Respondent violated Sec
tion 8(a)(5) and (1) of the Act 
by refusing to continue recognizing the Union and by refusing 
to continue honoring the 1992Œ1995 collective-bargaining con-
tract. 
In those circumstances, an employer violates the Act by tell-
ing employees that there would be no union and that it would 
not open for business with a union.
  I credit Piatt™s testimony 
that those statements had been made by Smith, as well as by 
Simco.  By those statements to
 employees, Respondent violated 
Section 8(a)(1) of the Act, as well. 
CONCLUSION OF LAW Metalsmith Recycling Company d/b/a Martin Bush Iron & 
Metal and its alter ego Second Street Recycling Company has 
committed unfair labor practices affecting commerce by refus-
ing to continue recognizing Un
ited Electrical, Radio & Ma-chine Workers of America, UE, Local 1139 as the exclusive 
collective-bargaining representati
ve of employees in an appro-
priate bargaining unit of all cr
ane operators, mechanics, guillo-
tine shear operators, welders, baler operators, load inspectors, 
metal technicians, shear operators, torch workers, warehouse 
workers, mobile equipment operators, and trainees employed 
by Second Street Recycling Company at its recycling business 
operated from 1601 North Second Street, Minneapolis, Minne-sota; excluding office clerical 
employees, guards and supervi-
sors as defined in the Act, and by refusing to continue honoring 
the collective-bargaining contract
 with that labor organization 
effective from June 1, 1992, through May 31, 1995, in violation 

of Section 8(a)(5) and (1) of the Act, and by telling employees 
that there would be no union and that it would not open for 
business with a union, in violation 
of Section 8(a)(1) of the Act. 
REMEDY Having concluded that Metalsm
ith Recycling Company d/b/a 
Martin Bush Iron & Metal and its alter ego Second Street Re-
cycling Company has engaged in 
certain unfair labor practices, 
I shall recommend that it be ordered to cease and desist there-

from and, further, that it be ordered to take certain affirmative 
action to effectuate the policies of the Act.  With respect to the 
latter, it shall be ordered to c
ontinue recognizing and bargain-
ing with United Electrical, Radio & Machine Workers of 
America, UE, Local 1139Šas the exclusive bargaining repre-
sentative of all employees in an
 appropriate bargaining unit of 
all crane operators, mechanics, guillotine shear operators, 
welders, baler operators, load inspectors, metal technicians, 
sheer operators, torch workers, warehouse workers, mobile 
equipment operators and trainees
 employed by Second Street 
Recycling Company at its recycling business operated from 

1601 North Second Street, Minneapolis, Minnesota; excluding 
office clerical employees, guards 
and supervisors as defined in 
the ActŠand to continue honori
ng the terms of the collective-
bargaining contract with that la
bor organization, effective from 
June 1, 1992, through May 31, 1995. 
 It also shall be ordered to 
make whole all employees in that appropriate bargaining unit 
for lost wages and benefits, calculated in accordance with 
Ogle Protection Service, 183 NLRB 682, 683 (1970), and with re-gard to fringe benefits, to remi
t any payments it may owe to 

those funds, determined in the manner prescribed in 
Merry-
weather Optical Co
., 240 NLRB 1213 (1979), and to reimburse 
employees for any losses or expenses they may have incurred 
because of its failure to make 
payments to those funds, in the 
manner prescribed in 
Kraft Plumbing & Heating
, 252 NLRB 
891 fn. 1 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 1991), with interest on any money owing, to be computed in the manner 
prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). [Recommended Order omitted from publication.] 
